Citation Nr: 0422645	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for right foot 
calluses.

4.  Entitlement to service connection for foot fungus.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for left foot calluses.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin lesions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1976 to December 1977.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The veteran failed 
to appear for a Travel Board hearing scheduled in April 2004.  

The issues of entitlement to service connection for foot 
fungus and hepatitis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if any action on your part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
post-service year; and there is no competent evidence 
relating the veteran's current hearing loss to service or to 
any noise trauma therein.

2.  Calluses of the right foot are not currently shown to be 
present.

3.  An unappealed rating decision in April 1989 denied 
service connection for calluses of the left foot essentially 
based on findings that such disability pre-existed, and was 
not aggravated by, service.

4.  Evidence received since the April 1989 rating decision 
does not tend to show that left foot calluses either did not 
pre-exist service or were aggravated during service; does not 
bear directly and substantially upon the matter of service 
connection for calluses of the left foot; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  An unappealed rating decision in April 1989 denied 
service connection for a skin condition (enteria marthosemya) 
because there was no evidence of a current disability.  

6.  Evidence received since the April 1989 rating decision 
does not tend to show that the veteran has enteria 
marthosemya; does not bear directly and substantially upon 
the matter of service connection for such disability; and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).

2.  Service connection for right foot calluses is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

3.  Evidence received since the April 1989 rating decision 
denying service connection for left foot calluses is not new 
and material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).

4.  Evidence received since the April 1989 rating decision 
denying service connection for enteria marthosemya is not new 
and material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply to the instant petitions to reopen.]  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the November 2001 rating decision and in a January 2002 
statement of the case (SOC).  Letters in June and August 2001 
(before the decision appealed), while not specifically 
mentioning "VCAA," informed the veteran what evidence was 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development.  While the 
letters advised the veteran that he should submit additional 
evidence in support of his claim within 60 days (one of the 
June 2001 letters did not specify a time limit for a 
response), they also (with the exception of the above-noted 
June 2001 letter) advised him  that evidence received within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the letters advised the veteran what 
type of evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what the veteran should submit).  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded several VA examinations for the claimed 
disorders.  He has not identified any pertinent records 
outstanding.  VA's duties to assist, including those mandated 
by the VCAA, are met.

Factual Basis

Service medical records reveal that on March 1976 enlistment 
examination audiometry right ear puretone thresholds were 25, 
5, 15 and 35 decibels at frequencies of 500, 1000, 2000 and 
4000 hertz.  Left ear puretone thresholds were 5, 5, 25 and 
25 decibels at the same respective frequencies.  On November 
1977 Chapter 16 examination, audiometry revealed right ear 
puretone thresholds of 20, 5, 10, 20, 15 and 5 decibels at 
frequencies of 500, 1000, 2000, 3000, 4000 and 6000 hertz.  
Left ear puretone thresholds were 5, 0, 10, 10, 15 and 5 
decibels at the same frequencies.  A left foot callosity was 
noted on March 1976 service entrance examination.  A May 1976 
treatment record reveals that bilateral painful calluses were 
debrided.  In a Report of Medical History dated in November 
1977 calluses on both feet were reported.  Clinical 
evaluation of the skin and feet was normal.

In May 1982 the appellant submitted a claim seeking service 
connection for "[e]nteria marthosemya" (large black scars 
on body and legs).  Service connection for enteria 
marthoseyma was denied by the RO in November 1982; the RO 
found that the disorder was not shown by the evidence of 
record.  The veteran was notified of this decision in 
November 1982, and did not appeal it.

The veteran sought to reopen a claim seeking service 
connection for "skin diseases" in January 1989.  He also 
submitted a claim for a left foot condition at this time.  

In April 1989 service connection for left foot calluses and 
for a skin condition, based on new and material evidence was 
denied by the RO.  The RO found that enteria marthosemya 
still was not shown.  The RO also found that the veteran's 
left foot calluses pre-existed service and were not 
aggravated therein.  The veteran was notified of this 
decision in May 1989, and did not appeal it.

A May 2001 VA outpatient treatment record shows that review 
of systems revealed no loss of hearing.

A VA audiology consult in June 2001 revealed bilateral mild 
to moderate sensorineural hearing loss.

A December 2001 VA ambulatory care note includes diagnoses of 
partial deafness, tinea cruris and Hepatitis B.

On VA liver examination in April 2002 the veteran informed 
the examiner that he had bilateral calluses of the feet, but 
had not seen a doctor about this in some time.  Calluses were 
not diagnosed.  

On VA audiological examination in April 2002, audiometry 
revealed puretone thresholds of 15, 40, 50 and 25 decibels 
for the right ear at the frequencies of 1000, 2000, 3000 and 
4000 hertz.  Puretone thresholds for the left ear were 20, 
45, 45 and 25 decibels at the same frequencies.  The veteran 
used hearing aids.  He provided a history of military and 
postservice (civilian) noise exposure.  Speech recognition 
scores reported were 94 (right) and 96 (left).  The diagnosis 
was mild to moderate right ear sensorineural hearing loss and 
left ear moderate sensorineural hearing loss.  

An August 2002 VA dermatology clinic treatment report notes 
that the veteran complained of a history of longstanding 
intermittent eruptions of small blisters in different places 
of the body, to include the arms, hands and lips.  
Examination showed no current lesions.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
sensorineural hearing loss, are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  
[As was previously noted, an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims to reopen filed on or 
after August 29, 2001, and does not apply herein].  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service: " unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.
Analysis

Bilateral Hearing Loss

Based on official audiometry, the veteran currently (April 
2002 VA examination) has a bilateral hearing loss disability 
as defined in 38 C.F.R. § 3.385.  What remains to be shown to 
establish service connection for hearing loss is evidence of 
disease or injury in service, and evidence of a nexus between 
the current hearing loss disability and the disease or injury 
in service.  

Service medical records are negative for complaints or 
medical findings regarding defective hearing or ear problems 
during service or at separation.  Audiometry in service 
showed the veteran's hearing was within normal limits.  So 
service connection for hearing loss on the basis that the 
disability was first manifested in service (and has 
persisted) is not warranted.  Likewise, there is no evidence 
that sensorineural hearing loss was manifested in the first 
postservice year.  Consequently, chronic disease presumptive 
service connection for sensorineural hearing loss (as an 
organic disease of the nervous system) also is not warranted.  
38 C.F.R. § 3.309.

A specific (hearing loss causing) injury or disease in 
service is not documented.  Service connection may still be 
established if hearing loss is otherwise related to service 
by competent evidence.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  However, there is no evidence relating the veteran's 
hearing loss to service.  The veteran has not indicated that 
any VA or private physician has ever told him that his 
hearing loss is due to noise exposure in service.  The Board 
has considered statements from the veteran in which he 
asserts his hearing loss is due to acoustic trauma in 
service.  Because he is a layman, his opinion in this matter 
is not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without medical evidence linking the 
current hearing loss disability to service, the preponderance 
of the evidence is against the veteran's claim.  Hence, it 
must be denied.

Right Foot Calluses

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has calluses of the right foot.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  Calluses were last noted (by history) in November 
1977, when the veteran was in service; they were not noted on 
clinical evaluation at the time.  The veteran has not 
submitted any evidence of a current diagnosis of the claimed 
disorder or identified any treatment provider whose records 
would show such disability exists.  As a layperson, he is not 
competent to establish by his own opinion that he has right 
foot calluses or to relate such disability to service.  See 
Espiritu, supra.  Accordingly, the preponderance of the 
evidence is against the claim, and it must be denied.

Left Foot Calluses 

The April 1989 rating decision denying service connection for 
left foot calluses on the basis that it pre-existed service 
and was not aggravated therein was not appealed, and is 
final.  38 U.S.C.A. § 7105.  However, the claim may be 
reopened if new and material evidence is received.  
38 U.S.C.A. § 5108.  

For evidence to be new and material in this matter, it would 
have to tend to show either that left foot calluses did not 
pre-exist service, or that the disability was aggravated 
(increased in severity) during, or as a result of, service.  
The additional evidence received since the April 1989 rating 
decision does not tend to show either such fact.  No evidence 
received since April 1989 tends to show that the veteran did 
not have left foot calluses prior to service, or that the 
claimed left foot calluses did increase in severity during 
service (without which finding aggravation could not be 
conceded).  Thus, the additional evidence received does not 
bear directly on the matter at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Notably, the duty to assist 
by obtaining a medical opinion does not attach where a claim 
was previously denied unless/until the claim is reopened.  As 
the additional evidence received since April 1989 is not 
material evidence, the petition to reopen the claim must be 
denied.

Skin Lesions

Service connection for a skin disorder (enteria marthosemya) 
was previously denied in April 1989 on the basis that there 
was no evidence that the veteran had such disability.  That 
decision was not appealed, and is final.  

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran, in fact, currently has 
a skin disorder for which he seeks service connection.  No 
evidence received since the April 1989 RO decision does so.  
In fact, the evidence added to the record since April 1989 
includes no medical evidence whatsoever which contains a 
diagnosis of a skin-related disorder.  Regarding his 
contentions, the appellant is a layperson, and his opinion in 
this matter is not competent evidence, as opinions regarding 
medical nexus require medical expertise.  See Espiritu, 
supra.

Thus, the additional evidence received does not bear directly 
on the matter at hand, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It is also noteworthy that in the absence of proof of 
a present disability, there cannot be a valid claim [of 
service connection].  Hickson, Brammer, supra.  As new and 
material evidence has not been received, the claim may not be 
reopened.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for calluses of the right foot is denied.
The appeal to reopen a claim of service connection for left 
foot calluses is denied.

The appeal to reopen a claim of service connection for skin 
lesions is denied.


REMAND

A review of the record revealed that veteran has not been 
notified of the VCAA as it pertains to his claim for service 
connection for foot fungus.  Such notice deficiency must be 
corrected.  

On November 1977 Chapter 16 examination tattoos were 
observed.  Viral hepatitis, resolved was diagnosed.  In a 
Report of Medical History, dated in November 1977, hepatitis 
(resolved without sequelae) was noted.  A December 2001 VA 
ambulatory care note shows that Hepatitis B was diagnosed.  
On VA liver examination in April 2002 the veteran indicated 
that he got 3 tattoos when he was 15 years old, and that 
hepatitis was diagnosed in 1993.  He also informed the 
examiner that he was told he had Hepatitis B.  Viral 
hepatitis was diagnosed.  The examiner noted that the 
etiology of Hepatitis C is usually from either blood 
transfusions or IV drug use (both denied by the veteran), or 
from tattoos or sexual intercourse.  The examiner added that 
to state when or how the veteran got Hepatitis C would call 
for speculation.  

The April 2002 VA examiner did not note that hepatitis had 
been diagnosed in service.  Consequently, it appears that the 
opinion provided was based on a less than complete record.  
Hence, another VA examination to ascertain the etiology of 
the veteran's hepatitis is indicated.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be provided 
adequate notice of the VCAA as it 
pertains to his service connection claim 
for foot fungus in full compliance with 
the statutory provisions, pertinent 
implementing regulations, all 
interpretative Court decisions, etc.  

2.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to ascertain whether he has 
hepatitis, however characterized that may 
be related to service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Based on examination of the 
veteran and a review of the record, 
including service medical records showing 
that the veteran had viral hepatitis, the 
examiner should opine whether any current 
hepatitis (or residuals of such disease) 
is, at least as likely as not, related to 
service, including the diagnosis noted in 
service.  The examiner should comment on 
the significance of the diagnosis of 
hepatitis in service, and should explain 
the rationale for all opinions given.

3.  The claims should then be re-
adjudicated.  If either remain denied, 
the veteran and his representative  
should be provided an appropriate 
supplemental SOC (SSOC), and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  These claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



